COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §
 PATSY JOY PIERCE,                                                No. 08-12-00150-CR
                                                  §
                        Appellant,                                       Appeal from
                                                  §
 v.                                                                355th District Court
                                                  §
 THE STATE OF TEXAS,                                             of Hood County, Texas
                                                  §
                        Appellee.                                   (TC # CR11911)
                                                  §

                                             ORDER

       The Court has determined that it is necessary to review two original exhibits, State’s

Exhibit 3 (a CD or DVD) and State’s Exhibit 5 (a DVD) admitted during trial in cause number

CR11911, styled The State of Texas v. Patsy Joy Pierce. The court reporter of the 355th District

Court is therefore directed to prepare a supplemental reporter’s record containing State’s

Exhibits 3 and 5 and file it with this Court no later than February 28, 2013. The exhibits will be

returned to the official court reporter after the appeal is concluded.

       IT IS SO ORDERED THIS 8TH DAY OF JANUARY, 2014.


                                               PER CURIAM

Before McClure, C.J., Rivera, and Rodriguez, JJ.